Title: To Thomas Jefferson from Edward Rutledge, [7 August 1791]
From: Rutledge, Edward
To: Jefferson, Thomas



My dear Sir
[Charleston, 7 Aug. 1791]

There are Circumstances and Situations in Life which lead us into Measures we would wish to avoid, and we are at times obliged to yield to Requests which are against our Desires to grant. I have been placed to day precisely in that Condition. A young Man, who will deliver you a Letter of Introduction from me, appeared anxiously to wish it, and I could by no means refuse it. He is of the same profession with myself; we practice at the same Bar; and that alone is thought to give a Claim. However, after reflecting upon the Matter, as I think it possible, your auspicious Temper, and may I add, your Friendship and Attention to my Recommendation, may occasion you to commit yourself, I feel it my duty to apprize you of some Circumstances, and place you on your Guard. The Person I allude to, is carried to Philadelphia in fact by Business. He is a Proprietor of the Yazoo Company, and goes forward to advance their Plans. I very much suspect, they want some Information of the Views and Designs of Government; and as this young man has  in him a Spirit of Intrigue; possesses a large Portion of Confidence; and is well acquainted with Mr. Hawkins of North-Carolina, who is a Senator from that State; he is the most fit Agent who can be employed. His requesting too a Letter to you, whom he spoke of, as being Secretary of Foreign Affairs; and having in truth no uncommon pretensions to an introduction from me—naturally led me to reflect, and inquire, and draw the Conclusions I have done. Under all these Circumstances, I thought it most adviseable to give the Letter which he has; and that you might not be imposed upon, either by that Letter, or by any other Introduction, I resolved to expose to your View every thing which was passing on my Mind on the Subject. I do not mean by these Observations to preclude him from the Civilities of a Gentleman—probably it may be as well to shew him some—but I mean to put you on your Guard, and place you beyond the reach of Surprize. And having done in this Affair, what is due to Friendship, I must request that you will in your turn put this Letter out of the Power of Accident, by throwing it into the Fire, after you shall have read it. I am the more naturally led to make this Request, because I strongly suspect from your Silence, that some accident has happen’d to a Letter of mine to you, which I wrote on the Subject, of the Views of Great Britain toward a Commercial Treaty with America, wherein I told you, the Grounds which led to think, such were her designs, and to which Letter I have never received an Answer. I hope however, I may be mistaken, and that your Attention to your important Duties, is the true Cause. Whilst on that Subject, let me tell you, that I have read with a mixture of Pleasure, and Anxiety, your Report on the Fishery. Alas my Friend I much fear that partial, local Interests, will defeat your honourable patriotic Designs, and that we are fated, to be for ever cursed, with temporary Expedients. General Pinckney and I are avowedly in favor of Mr. Maddison’s System, with respect to the Tonnage. We have done every thing, and said every thing which has occur’d to us, to influence the opinion of our Friends; but I fear, to little purpose. Our Delegates are, to a Man, against it. I am at this time engaged in answering the Objections of Mr. Barnwell who succeeds Burke. He ardently wishes to think with us, but at present he does not. However, that he may have a Chance of changing his Mind, he has committed his Sentiments to Paper; and has requested me to answer them, and remove his strong doubts, if possible. He is a Gentleman of strong Understanding, and his Heart is better than his Head. Were he with us, he would be powerful. In addition to his other good Qualities, he has as strong an aversion to the  British as I have. I will take the Liberty of introducing Him to you, when he goes to Philadelphia, and I shall yet hope, you will be able to effect, what I fear I shall not be able to accomplish. But this is not my only fear. I fear that, a public avowal of our Sentiments when favourable to the Designs of Britain, will keep us for ever in a State of Humility—That she will exult in our timidity—that we shall never obtain from her what we are most justly entitled to—And that in the End all her Gifts will be like the Gifts of Desdemona’s Father when he tells the Moor—

I here do give thee that with all my Heart,
Which, but that thou hast already, with all my Heart
I would keep from thee.

I must now bid you Adieu. God bless you my dear Friend. May you succeed in your honourable and patriotic Designs, and may you long live to enjoy the Fruits of your Labor are the wishes of your very affectionate Hble. Servt.

Ed: Rutledge

